Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks have been considered but are moot because the new ground of rejection does not rely to the references or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further interpretation is set forth below in the action.
Drawings
The drawings are objected to because Fig. 1, 2A, 3, 4, 5A, 5B, and 5C are grainy and have reference numerals, lines, or shading not suitable for reproduction.  Fig. 2C and 5C are objected to because the shading is undecipherable and is unclear.  Fig. 5C is objected to because the reference numbers are too small and hard to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The Examiner notes that the drawings filed on 8/11/2022 are substantially the same as filed before on 3/15/2022.  The Examiner believes the current drawings are grainier and harder to examiner than before. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Bergen (Des. 268,984) [984].
Regarding Claim 1, Reference [984] discloses an adjustable standoff to be mounted to a door, the adjustable standoff comprising: an attachment portion (see Fig. 2 Annotated below, a) comprising an aperture (aperture) into which a grip is inserted, such that a diameter of the aperture within the attachment portion is the same throughout an entirety of an interior of the attachment portion with respect to a perpendicular direction of the aperture; a clamp portion (see Fig. 2 Annotated below, b) disposed at a first end of the attachment portion to control movement of the grip through the aperture, the clamp portion comprising: a clamp surface (see Fig. 2 Annotated below, c), and a first clamp fastener receiving aperture disposed within the clamp surface and at least a portion of the clamp portion; and a protruding portion (see Fig. 2 Annotated below, d) having a first end disposed at a second end of the attachment portion and having a second end to connect to a first surface of the door, such that the protruding portion is detachably connectable to the clamp portion, the protruding portion comprising: a planar surface to face the clamp surface, a clamp fastener head receiving aperture (see Fig. 2 Annotated below, e) disposed within the planar surface and at least a portion of the protruding portion, and a clamp fastener (screw/bolt) to be inserted into the clamp fastener head receiving aperture to connect the planar surface to the clamp surface, such that the clamp portion moves toward the protruding portion in response to tightening the clamp fastener to cause the aperture to decrease in size such that the grip is clampedly fixed within the aperture, and such that the clamp portion moves away from the protruding portion in response to loosening the clamp fastener to cause the aperture to increase in size such that the grip is removable from the aperture.
The recitation that “to be mounted to a door” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  
Additionally, the door is not positively recited and is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    354
    506
    media_image1.png
    Greyscale

Regarding Claim 6, Reference [984] discloses wherein the clamp portion reduces movement of the grip in response to moving toward the protruding portion, such that the aperture contracts in size.
Regarding Claim 7, Reference [984] discloses wherein the clamp portion increases movement of the grip in response to moving away from the protruding portion, such that the aperture expands in size.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bergen (Des. 268,984) [984] in view of Woodward (U.S. 5,375,295 B2) [295].
Regarding Claim 3, Reference [984] discloses the claimed invention, but does not explicitly disclose wherein the protruding portion comprises: a set screw receiving aperture; and a set screw to be inserted through a second surface of the door into the set screw receiving aperture to mount the protruding portion to the door.
Nevertheless, Reference [295] teaches a set screw connection with aperture (15) and set screw (19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the door knob adapter attachment of Reference [984] with the screw and set screw connection attachment as taught by Reference [295] in order to readily have an adjustable lever connection “for attachment to door knobs of a range of sizes and of varied contours” (Summary, Ref. [295]).
Regarding Claim 4, the previously made combination of Reference [984] / [295]  and reasoning above discloses wherein the protruding portion further comprises: a first auxiliary set screw receiving aperture (23 left) perpendicularly disposed away from the set screw receiving aperture with respect to a first direction; a second auxiliary set screw receiving aperture (23 right) perpendicularly disposed away from the set screw receiving aperture with respect to a second direction; a first auxiliary set screw (25 left) to be inserted into the first auxiliary set screw receiving aperture to contact at least a portion of the set screw; and a second auxiliary set screw (25 right) to be inserted into the second auxiliary set screw receiving aperture to contact at least another portion of the set screw, such that the first auxiliary set screw and the second auxiliary set screw prevent the set screw from being extracted from the set screw receiving aperture.
Regarding Claim 5, the previously made combination of Reference [984] / [295] and reasoning above discloses wherein the clamp fastener head receiving aperture comprises: a second clamp fastener receiving aperture (drilled hold of upper 16) to receive at least a portion of the clamp fastener through the first clamp fastener receiving aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677